Citation Nr: 0018028	
Decision Date: 07/11/00    Archive Date: 07/14/00

DOCKET NO.  99-01 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel






INTRODUCTION

The veteran had active military service from January 1968 to 
December 1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 1997 rating decision from the 
Portland, Oregon Department of Veterans Affairs (VA) Regional 
Office (RO).  


FINDINGS OF FACT

1.  The RO denied reopening the claim of entitlement to 
service connection for PTSD when it issued an unappealed 
rating decision in March.  

2.  The evidence submitted since the March 1994 final 
decision bears directly and substantially upon the issue at 
hand, and because it is neither duplicative or cumulative, 
and it is significant, it must be considered in order to 
fairly decide the merits of the claim.  

3.  The claim of entitlement to service connection for PTSD 
is supported by cognizable evidence showing that the claim is 
plausible or capable of substantiation.


CONCLUSION OF LAW

1.  Evidence received since the March 1994 rating decision 
wherein the RO denied service connection for a PTSD is new 
and material, and the veteran's claim for that benefit is 
reopened.  38 U.S.C.A. §§ 5104, 5108, 7105(c) (West 1991);  
38 C.F.R. §§ 3.156(a), 20.1103 (1999).  

2.  The claim of entitlement to service connection for PTSD 
is well grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The evidence which was of record before the March 1994 
decision wherein the RO denied reopening the claim of service 
connection for PTSD is reported in pertinent part below.  

The veteran's record of service (DD Form 214) indicates that 
he served in the Republic of Vietnam from January 24, 1970 to 
November 30, 1970.  His military occupational specialty (MOS) 
was a field wireman.  Service records indicate that the 
veteran served in Battery F, 26th Field Artillery, 108th 
Artillery Group while in Vietnam.  

During the initial enlistment examination, the veteran 
reported a history of depression or excessive worry as well 
as a history of nervous trouble.  It was further noted that 
his nervousness did not interfere with his occupation.  
However, on examination, the veteran's psychiatric condition 
was indicated as being normal.  No diagnosis was documented.  

Progress notes from March 1970 document that the veteran had 
been treated for numerous, acute bouts of tonsillitis.  

In June 1970 the veteran was seen for complaints of headache, 
sore throat, and fever.  His temperature was 102.  Also 
reported were muscle aches, photophobia, and dysuria.  These 
symptoms were noted as being present for two days.  A history 
of a tonsillectomy was also noted.  

On examination, the veteran's skin appeared yellow.  The 
pharynx was red without exudate.  There was tenderness in the 
abdomen to percussion.  The impression was possible malaria, 
"doubt," possible "liptospirosis," and possible urinary 
tract infection.  

The veteran was referred to the 18th Surgical Hospital where 
the documented diagnosis was a fever of undetermined origin

In July 1970 the veteran was seen for severe headaches across 
his forehead.  He reported that he had passed out earlier in 
the day and regained consciousness with a headache.  He 
indicated that his muscles were quivering at first.  
Dizziness was also reported.  

It was noted that the veteran had been hospitalized on 
several occasions since his arrival in Vietnam, noting 
treatment for tonsillitis, a tonsillectomy, and a fever of 
undetermined etiology.  

The veteran reported that he had lost 15 or 20 pounds since 
arriving in Vietnam with decreased appetite, malaise, and 
occasional headaches.  He reported no specific symptoms 
during the memorial service conducted that morning except 
that he felt dizzy and almost had a syncopal episode.  

On examination the veteran's temperature was 98.4.  The 
examiner doubted that there was a physiologic etiology to his 
complaints.  The examiner concluded that he had probable 
chronic anxiety.  

In September 1970 the veteran was seen complaining of 
frequent occipital headaches involving the entire cranium 
with dizziness and blurred vision.  He reported having a 
near-syncopal episode the day before that was relieved by 
lying supine.  He also complained of being tired, run down, 
anorexia, and insomnia with no specific symptoms.  It was 
concluded that the veteran's symptoms were psychophysiologic 
in nature as indicated previously in July 1970.  Valium was 
prescribed.  

Service records indicate that the veteran was awarded the 
Army Commendation Medal for his service while in Vietnam.  It 
was noted that the award was being given for meritorious 
service in connection with military operations against a 
hostile force.  

The DD Form 214 indicates that the veteran was also awarded, 
in pertinent part, the National Defense Service Medal, a 
parachutist badge, a Vietnam Service Medal, and the Vietnam 
Campaign Medal.  

In May 1985 the veteran submitted a claim for entitlement to, 
in pertinent part, service connection for PTSD.  

VA progress notes reveal that the veteran was seen in 
December 1987 for chest pain, decreased sleep, and increased 
tension.  He reported a 17 year history of increasing 
anxiety, episodes of headaches, chest pain, hyperventilation, 
and frustration with delays of any sort.  He stated that he 
had self-treated himself by increasing his social isolation 
over the years.  He reported that he was a Vietnam veteran 
from 1968 to 1970 and was an airborne pathfinder.  

The veteran reported previous mental health treatment in 
Virginia in 1970, Roseburg in 1981 and 1982, Salem and Eugene 
Mental Hygiene Clinics, and Norfolk, Virginia from January 
1987 to March 1987 (he later indicated that this 
hospitalization was at the VAMC in Norfolk).  On examination, 
no first rank symptoms were observed.  The pertinent 
assessment was PTSD versus an anxiety disorder.  In a 
separate note, it was thought that his condition "may be 
related to PTSD (Vietnam 68-70)."  

In January 1988 the veteran was admitted to the Roseburg VA 
Medical Center (VAMC) for nervousness.  He reported anxiety 
attacks with chest pains and palpitations.  The final 
diagnoses were chronic PTSD and a panic disorder.  

In January 1988 the veteran submitted a claim for entitlement 
to, in pertinent part, service connection for PTSD.  

In November 1988 the veteran was admitted to the Roseburg 
VAMC for panic attacks, anxiety, and severe nervousness.  He 
also was noted as manifesting various symptoms of delayed 
stress, including flashbacks, nightmares, hyperalertness, 
hypersensitivity, and startle reaction.  The final pertinent 
diagnosis was PTSD with panic episodes and severe anxiety.  

On VA examination in January 1989 the veteran reported fear 
of people, depression, insomnia, constant tension, and heart 
palpitations.  He reported feeling like a coward in Vietnam, 
stating that he could not tolerate real combat, and that he 
was scared 24 hours a day.  He reported suffering from 
extreme guilt and that he lost 68 pounds, from 176 to 108 
pounds while in the service.  He also reported experiencing 
frequent headaches, tremor, and a syncopal spell while in 
Vietnam.  

The veteran reported that he was trained as a field wireman 
and was promoted to Squad Sergeant shortly after he got to 
Vietnam.  He stated that his home base was in Dong Ha and 
that his primary role was carrying messages between bases and 
rewiring booby trapped microphone bases.  He stated that his 
official MOS was as pathfinder and communications.  

In April 1989 the RO denied service connection for PTSD.  
This decision was not appealed.  

In January 1992 the veteran, in pertinent part, re-opened his 
claim of service connection for PTSD.  

On VA examination in April 1992, the veteran reported that he 
was in the field much of the time while in Vietnam, and that 
he was "farmed-out" to Reconnaissance and Crypto outfits.  
He reported that his weight dropped down to 108 pounds.  He 
stated that he was in fear all the time and would not expose 
himself or his men to undue dangers.  He stated that he felt 
ashamed for not being more aggressive while in the field.  

The diagnosis was PTSD, chronic, with high anxiety and some 
panic attacks as well.  In summary, it was concluded that the 
veteran qualified for the diagnosis of PTSD.  It was further 
concluded that he had experienced the unusual events of heavy 
combat and death all around and that he was re-experiencing 
the Vietnam War in recollections and distressing dreams.  It 
was also found that he was using a lot of avoidance, had 
greatly increased arousal, difficulty staying asleep, anger, 
some trouble concentrating, hypervigilance, and a startle 
reflex.  


In March 1994 the RO concluded that the veteran had not 
submitted new and material evidence sufficient to re-open his 
claim for service connection of PTSD.  The veteran did not 
appeal this decision.  

In September 1997 the veteran submitted a claim to, in 
pertinent part, re-open his claim of service connection for 
PTSD.  

Evidence submitted subsequent to this claim included copies 
of awards given to the veteran, including the Army 
Commendation Medal, statements from the veteran, duplicate 
copies of service records and VA medical records, and a PTSD 
Questionnaire with enclosed supplemental information.  

The veteran reported that he was a field wireman in the 20th 
Field Artillery, 108th Artillery Group.  He specified that he 
was in the 20th Field Artillery, 108th Artillery Group (he 
later stated that he was in the 26th Field Artillery).  He 
stated that he was in Vietnam from January 1970 to December 
1970 and that he was stationed at Dong Ha West.  He stated 
that he was a crypto messenger to "O.P." on Dong Ha 
Mountain above Dong Ha on the "DMZ."  

The veteran reported the following experiences which he felt 
had a significant impact on him mentally and emotionally: 
seeing his men wounded; watching injuries caused by land 
mines; loss of his half-brother in Vietnam (in a document 
submitted with this questionnaire, the veteran indicated that 
his half-brother was killed in June 1966, which was prior to 
the veteran's enlistment); seeing "Dass" loss both his 
legs; a close friend, "Tiny" being killed in action; 
getting pinned down by hostile fire two to three times a day 
while he was responsible for the safety of six men; young 
girls being raped; prisoners and informers having their heads 
cut off; his own cruelty towards the Vietnamese; and carrying 
Viet Cong bodies along the side of the road to be claimed or 
burned.  


The veteran wrote that these types of events were continuous 
during his assignment to his unit.  He contended that his 
combat duty assignments were continual as he was assigned to 
deliver crypto messages to the "O.P." and to repair "mike 
bases" that were booby trapped by the enemy.  

While he did not report the specific name of campaigns that 
he was in, the veteran did report that he took part in all 
campaigns related to his unit assignments, particularly to 
Rocket Ridge, Dong Ha mountain, and the "DMZ."  

The veteran denied receiving any treatment for emotional or 
nervous disorders prior to service.  The veteran also 
provided a list of individuals allegedly killed in his area.  

Criteria

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105(c);  
38 C.F.R. § 20.1103.

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.

A decision of a duly constituted rating agency of original 
jurisdiction shall be final and binding on all field offices 
of the Department of Veterans Affairs as to conclusions based 
on the evidence on file at the time VA issues written 
notification in accordance with 38 U.S.C.A. § 5104 (West 
1991).

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part.  38 C.F.R. § 3.104(a).

Despite the finality of a prior RO decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108;  
38 C.F.R. § 3.156(a).

The United States Court of Appeals for veterans Claims 
(Court) has held that, when "new and material evidence" is 
presented or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

The Court has held that VA is required to review for its 
newness and materiality only the evidence submitted by an 
appellant since the last final disallowance of a claim on any 
basis in order to determine whether a claim should be 
reopened and readjudicated on the merits.  Evans v. Brown, 9 
Vet. App. 273 (1996).

In order to reopen a claim by providing new and material 
evidence, the appellant must submit evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

New evidence is evidence which (1) was not in the record at 
the time of the final disallowance of the claim, and (2) is 
not merely cumulative of other evidence in the record.  Smith 
v. West, 12 Vet. App. 312 (1999); Evans v. Brown, 9 Vet. 
App. 273, 283 (1996).

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  See Hodge v. West, 155 F.3d 1356, 1363 (Fed. 
Cir. 1998).


If the Board determines that new and material evidence has 
been presented under 38 C.F.R. § 3.156(a), the claim is 
reopened, and it must next be determined whether the 
appellant's claim, as then reopened, is well grounded in 
terms of all the evidence in support of the claim, generally 
presuming the credibility of that evidence.  Elkins v. West, 
12 Vet. App. 209, 218-219 (1999).

If the claim is well grounded, the case will be decided on 
the merits, but only after the Board has determined that VA's 
duty to assist under 38 U.S.C.A. § 5107 has been fulfilled.  
The Court noted in Elkins and Winters v. West, 12 Vet. 
App. 203 (1999) that by the ruling in Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998), the Federal Circuit Court 
"effectively decoupled" the determination of new and 
material evidence and well groundedness.

Thus, if the Board determines that additionally submitted 
evidence is "new and material," it must reopen the claim 
and perform the second and third steps in the three-step 
analysis, evaluating the claim for well groundedness in view 
of all the evidence, both new and old, and if appropriate, 
evaluating the claim on the merits.  Elkins v. West, 12 Vet. 
App. 209 (1999); Winters v. West, 12 Vet. App. 203 (1999).

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well-grounded.  The United States Court of Appeals 
for Veterans Claims (Court) has held that a well-grounded 
claim is "a plausible claim, one which is meritorious on its 
own or capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  

The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).  




The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, at 81).  

The Court has held that a well grounded claim for PTSD 
requires (1) medical evidence of a current PTSD disability; 
(2) medical or lay evidence (presumed credible for these 
purposes) of an in-service stressor; and (3) medical evidence 
of a link between service and the current PTSD disability.  
Cohen v. Brown, 10 Vet. App. 128, 137 (1997);  see Epps v. 
Brown, 9 Vet. App. 341, 343-44 (1996);  Caluza v. Brown, 
7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 
1996).  

Evidence submitted in support of the claim must be accepted 
as true for the purpose of determining whether the claim is 
well grounded, except when the evidentiary assertion (other 
than in a government record) is inherently incredible or when 
the fact asserted is beyond the competence of the person 
making the assertion.  Hensley v. West, No. 99-7029 (Fed. 
Cir. May 12, 2000).  

If the claim is not well grounded, the appellant cannot 
invoke VA's duty to assist in the development of the claim.  
See 38 U.S.C.A. § 5107(a); Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992).

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

Eligibility for service connection of a well-grounded PTSD 
claim requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f) (1999).  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
this combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (1999) (emphasis added); see 
38 U.S.C.A. § 1154(b) (West 1991); see also Cohen v. Brown, 
10 Vet. App. at 138; Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  

However, a veteran is still required to show evidence of a 
current disability and a link between that current disability 
and service.  See Kessel v. West 13 Vet. App. 9, 17-19 (1999) 
(holding that section 1154(b) does not obviate the 
requirement that the veteran submit evidence of a current 
disability and evidence of a nexus between the current 
disability and service); see also Clyburn v. West, 12 Vet. 
App. 296, 303 (1999).

"Engaged in combat" requires that a veteran have 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  However, the issue of whether any 
particular set of circumstances constitutes engagement in 
combat with the enemy must be resolved on a case-by-case 
basis based on the facts of each case.  Any evidence which is 
probative of the issue of whether a veteran engaged in combat 
may be used by a veteran to support a veteran's assertion 
that he was engaged in combat.  The benefit of the doubt rule 
applies to determinations of whether a veteran engaged in 
combat with the enemy.  If there is a balance of positive and 
negative evidence, the issue must then be resolved in the 
veteran's favor.  VAOPGCPREC 12-99; see 38 U.S.C.A. § 1154(b) 
(West 1991); Gaines v. West, 11 Vet. App. 353, 359 (1998).  


If the veteran did not serve in combat, or if the claimed 
stressor is not related to combat, the record must contain 
corroborative evidence that the in-service stressor occurred.  
See Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  

The Board notes that 38 C.F.R. § 3.304(f), as written above, 
was amended to conform the Cohen holding.  64 Fed. Reg. 32807 
(1999). Thus, the regulatory criteria governing service 
connection of the veteran's PTSD changed while his claim was 
pending.  

Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to the appellant will apply unless Congress provided 
otherwise.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Under the previous regulation, service connection for PTSD 
required medical evidence establishing a clear diagnosis of 
the condition, credible supporting evidence that the claimed 
in-service stressor actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  If the 
claimed in-service stressor is related to combat, service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded a combat citation, such as the 
Purple Heart Medal, Combat Infantryman Badge, or similar 
combat citation, will be accepted, in the absence of evidence 
to the contrary, as conclusive evidence of the claimed in-
service stressor.  38 C.F.R. § 3.304(f) (1998).  

The Board notes that the RO has not adjudicated the veteran's 
claim for PTSD under the revised version of section 3.304(f).  
The Board concludes that its initial consideration of the 
amended regulations would not prejudice the veteran in this 
instance because the substance of the previous 38 C.F.R. 
§ 3.304(f) has not been significantly altered in terms of the 
three basic requirements for service connection of PTSD.  




Under the new regulation, the three requirements remain 
essentially unchanged.  It still requires medical evidence of 
a current diagnosis, a medical link between current symptoms 
and an in-service stressor, and credible supporting evidence 
that the claimed in-service stressor occurred.  See 38 C.F.R. 
§ 3.304(f) (1999); Bernard v Brown, 4 Vet. App. 384 (1993).  

While the previous version of the regulation, which the RO 
applied and which was provided to the veteran, required 
service department verification of the claimed stressors, and 
the amended regulation (which was not applied by the RO or 
provided to the veteran) requires verification by credible 
supporting evidence, the Board notes that the veteran has 
been asked to provide lay evidence substantiating his claimed 
stressors, including the names of individuals with whom he 
served.  He has also been provided the opportunity to submit 
additional evidence and arguments pertaining to the 
occurrence of the claimed stressors, and has done so.  The 
Board finds, therefore, that it may consider the original and 
revised criteria without prejudice to the veteran.  See 
Bernard, supra; see also Curry v. Brown, 7 Vet. App. 59, 68 
(1994).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. 
§§ 3.102, 4.3 (1999).

I.  Whether new and material evidence has 
been submitted to reopen the claim of 
entitlement to service connection for 
PTSD.

Analysis

The veteran seeks to reopen his claim of service connection 
for PTSD which the RO denied in April 1989.  The RO declined 
to reopen this claim in March 1994.  When a claim is finally 
denied by the RO, the claim may not thereafter be reopened 
and allowed, unless new and material evidence has been 
presented.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.

When an appellant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).  

In order to reopen a finally denied claim there must be new 
and material evidence presented since the claim was last 
finally disallowed on any basis, not only since the claim was 
last denied on the merits.  Evans v. Brown, 9 Vet. App. 273 
(1996).  

Under Evans, evidence is new if not only previously of record 
and is not merely cumulative of evidence previously of 
record.

Review of the RO's March 1994 findings show, in essence, that 
it found no new and material evidence had been submitted to 
reopen the veteran's claim for service connection for PTSD.  

In the case at hand, the Board finds that evidence has been 
submitted which was not in the record at the time of the last 
final disallowance (March 1994) of the claim.  This evidence 
consists of a PTSD Questionnaire submitted by the veteran as 
well as statements provided by the veteran, and copies of 
some of the awards he received.  

In general, the records submitted since the last final 
disallowance were not previously in the record.  The Board 
further finds that the PTSD Questionnaire bears directly and 
substantially upon the specific issue being considered in 
this case because it discusses the origins of his alleged 
PTSD in the form of stressors and other service-related 
details which had not been previously documented.  See Hodge, 
supra.  Such evidence is therefore significant and must be 
considered in order to fairly decide the merits of the claim.  

As the Board noted above, the Court announced a three-step 
test with respect to new and material cases.  Under the 
Elkins test, VA must first determine whether the veteran has 
submitted new and material evidence under 38 C.F.R. § 3,156 
to reopen the claim; and if so, VA must determine whether the 
claim is well grounded based on a review of all the evidence 
of record; and lastly, if the claim is well grounded, VA must 
proceed to evaluate the merits of the claim but only after 
ensuring that the duty to assist has been fulfilled.  Winters 
v. West, 12 Vet. App. 203 (1999); Elkins v. West, 12 Vet. 
App. 209 (1999).

As new and material evidence has been submitted to reopen the 
appellant's claim of entitlement to service connection for 
PTSD, the first element has been met.  Accordingly, the 
Board's analysis must proceed to a determination of whether 
the appellant's reopened claim is well grounded; and if so, 
to an evaluation of the claim on the merits.


II.  Whether the claim for service 
connection for PTSD is well grounded.

Analysis

The Board reiterates that a well-grounded PTSD claim requires 
(1) medical evidence of a current PTSD disability; (2) 
medical or lay evidence (presumed credible for these 
purposes) of an in-service stressor; and (3) medical evidence 
of a link between service and the current PTSD disability.  
Cohen, supra.  

The veteran has presented a well-grounded claim within the 
meaning of 38 U.S.C.A. § 5107(a) as well as the Cohen 
holding.  The record shows medical evidence of a current 
diagnosis of PTSD.  There is in-service evidence of treatment 
for psychophysiologic symptoms as well as a diagnosis of 
probable chronic anxiety.  The veteran has contended that he 
was exposed to various stressors while in Vietnam.  There are 
post-service VA records, particularly the April 1992 VA 
examination, which indicate a nexus between his current PTSD 
and service.  Therefore the claim  for service connection of 
PTSD is well-grounded.  See Cohen, Hensley supra.  


ORDER

The veteran's claim of entitlement to service connection for 
PTSD is well-grounded.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

As the veteran has established a well-grounded claim of 
service connection for PTSD, the duty to assist attaches.  VA 
has a duty to assist the veteran in the development of facts 
pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 1991).  
The Board is of the opinion that further development is 
required.  


First, there appear to be outstanding and pertinent medical 
records which have not been obtained by the RO, and it is not 
clear that an attempt has been made to obtain such records.  

In particular, the veteran has reported mental health 
treatment at a VA facility in Roseburg in 1981 and 1982, the 
Salem and Eugene Mental Hygiene Clinics, and the Norfolk, 
Virginia VAMC from January 1987 to March 1987.  It does not 
appear that any of these records are on file.  

Items generated by VA are held to be in "constructive 
possession" and must be obtained and reviewed to determine 
their possible effect on the outcome of a claim.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  

In addition, the veteran has referred to receiving treatment 
for anxiety in 1970 in Virginia.  The veteran should be asked 
to clarify where such treatment specifically was.  If he is 
able to specify the location of such treatment, the RO should 
attempt to obtain such records.  

In this case, the RO has not requested corroboration of the 
veteran's alleged stressful events from the U.S. Army & Joint 
Services Environmental Support Group (ESG), redesignated as 
the U.S. Armed Services Center for Research of Unit Records 
(USASCRUR).  

While the veteran has not provided a detailed account of his 
stressors, including giving any specific names dates and 
locations of his alleged stressors, he has identified the 
unit he was in and the dates that he was stationed in the 
unit in which his alleged combat experience and stressors 
occurred.  He has also identified where he was primarily 
located when the alleged stressors occurred.  More 
importantly, the claim is well-grounded.  In such a 
situation, the RO must send a stressor inquiry to USASCRUR.  
See VA ADJUDICATION PROCEDURE MANUAL M21-1, Part III, 
Paragraph 5.14(b)(5).  

The Board is also of the opinion that a VA examination should 
be scheduled for the veteran for clarification purposes 
insofar as the last examination was conducted in April 1992 
and VA subsequently adopted a different set of criteria for 
diagnosing PTSD, namely, the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition (DSM-IV) for 
evaluating mental disorders.  See Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).  

In light of the above, this case is remanded for the 
following:

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records pertinent to his 
claims.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

After securing any necessary 
authorization or medical releases, the RO 
should attempt to obtain legible copies 
of the veteran's complete treatment 
records from all sources identified whose 
records have not previously been secured.  

In particular, the RO should ask the 
veteran to identify where and by whom he 
was treated in Virginia for anxiety in 
1970 , and then attempt to obtain those 
records.  Regardless of the veteran's 
response, the RO should secure all 
outstanding VA treatment reports.  

In particular, the RO should obtain VA 
medical records from the Roseburg VAMC 
dated from 1981 and 1982 and records from 
the VAMC in Norfolk, Virginia, in 
particular, his reported hospitalization 
from January to March 1987.  

The RO should attempt to obtain any VA 
records from the Salem and Eugene Mental 
Hygiene Clinics.  All information which 
is not duplicative of evidence already 
received should be associated with the 
claims file.  

2.  The RO should review the entire 
claims file and prepare a summary of the 
unverified claimed stressors based on 
review of all pertinent documents, to 
include the veteran's PTSD Questionnaire 
and all medical records.  

The summary and all associated documents, 
such as the veteran's DD Form 214, his DA 
Form 2-1, other service records, and any 
written stressor statements should then 
be sent to the USASCRUR to obtain 
verification of the claimed stressors.  
USASCRUR should be requested to provide 
any information, which might corroborate 
any of the veteran's alleged combat 
experience and stressors.  

3.  If, and only if the RO has obtained 
verification of any alleged stressor(s), 
the RO should afford the veteran a VA 
psychiatric examination by a board of two 
board-certified psychiatrists, if 
available, who have not previously 
examined or treated him.

The claims file, a separate copy of this 
remand, the stressor list compiled by the 
RO, and any information provided by 
USASCRUR must be provided to the panel 
for review prior and pursuant to 
conduction and completion of the 
examinations and the examination report 
must be annotated in this regard.  Any 
further indicated special studies, 
including psychological studies, should 
be accomplished.  

The examination should include all 
appropriate tests and evaluations, 
including psychological testing with PTSD 
subscales.  The examiners should utilize 
the fourth edition of the American 
Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders 
(DSM-IV), in arriving at diagnoses, and 
identify all existing psychiatric 
diagnoses.  

If PTSD is diagnosed, the panel must 
enumerate the requisite diagnostic 
criteria and explain whether and how, 
with reference to specific clinical 
findings and/or history, each of the 
diagnostic criteria is or is not 
satisfied.  Also, if PTSD is diagnosed, 
the panel must identify the stressor(s) 
supporting the diagnosis and whether 
there is medical evidence of a causal 
nexus between the veteran's current 
symptomatology and the specific claimed 
in-service stressors.  Any opinions 
expressed must be accompanied by a 
complete rationale.  

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination 
report(s) to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand, and 
if they are not, the RO should implement 
corrective procedures.  Stegall v. West, 
11 Vet. App. 268 (1998).  

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
service connection based on the entire 
evidentiary record.  

If the benefit requested on appeal is not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case containing all applicable criteria 
pertinent to the appellant's claim.  A reasonable period of 
time for a response should be afforded.  Thereafter, the case 
should be returned to the Board for final appellate review, 
if otherwise in order.  By this remand, the Board intimates 
no opinion as to any final outcome warranted.  No action is 
required of the appellant until he is notified by the RO.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

 



